270 S.E.2d 567 (1980)
CITICORP PERSON-TO-PERSON FINANCIAL CENTER, INC.
v.
STALLINGS 601 SALES, INC. and
BORG-WARNER ACCEPTANCE CORPORATION
v.
STALLINGS 601 SALES, INC.
Nos. 8019SC301, 8019SC302.
Court of Appeals of North Carolina.
October 7, 1980.
*568 Wesley B. Grant by Randell F. Hastings, Concord, for defendant-appellant.
Larry E. Harris, Kannapolis, for plaintiff Borg-Warner Acceptance Corp.
Woodson, Hudson, Busby & Sayers by Benjamin H. Bridges, III, Salisbury, for plaintiff Citicorp Person-To-Person Financial Center, Inc.
ARNOLD, Judge.
Although these two cases were considered separately by the trial court they are consolidated for our appraisal on appeal.
First, we reject defendant's argument that the judge was required first to rule on its motion for change of venue (under Rule 12(b)(3)) and that by allowing that motion the court was then without authority to grant plaintiffs' motions for immediate possession of the collateral. Relying on Little v. Little, 12 N.C.App. 353, 183 S.E.2d 278 (1971), defendant asserts that once a motion for change of venue is aptly made the court cannot thereafter enter any order affecting the rights of the parties until the venue motion is determined.
The record reveals that the trial judge granted plaintiffs' motions for possession on 21 January, prior to allowing defendant's motion for change of venue. Allowing plaintiffs' motions in no way affected any substantive rights of defendant. An ancillary order of attachment already had been entered, and granting possession of this collateral to plaintiffs does not affect defendant's ultimate rights. Moreover, we note that Cabarrus County and Rowan County are in the same judicial district. The motion for change of venue involved a change within the district, unlike the Little case, and we call attention to the limited holding as stated in Little v. Little, supra, at pp. 354, 355, 183 S.E.2d 278.
*569 Finally, there is no appeal from an interlocutory ruling of a trial court unless such ruling deprives the appellant of a substantial right which he would otherwise lose unless the ruling is reviewed on appeal prior to final judgment. G.S. 7A-27 and G.S. 1-277; Funderburk v. Justice, 25 N.C.App. 655, 214 S.E.2d 310 (1975).
The trial court found that the plaintiffs were entitled, pursuant to the Uniform Commercial Code as enacted in this State, to immediate possession of the collateral as described in the certain orders of attachment previously issued. This Court will not hear appeals from interlocutory orders which do not affect a substantial right. Wachovia Bank & Trust Co. v. Smith, 24 N.C.App. 133, 210 S.E.2d 212 (1974), cert. denied, 286 N.C. 420, 211 S.E.2d 801 (1975). The interlocutory order giving immediate possession of the collateral to plaintiffs has affected no substantial right of defendant. The appeal is therefore
Dismissed.
ERWIN and WELLS, JJ., concur.